 1

 2

 3

 4

 5

 6

 7
                       UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9

10
     MIGUEL A. HERNANDEZ,              Case No. CV 19-1299-AS
11
                    Plaintiff,
12                                     MEMORANDUM OPINION
              v.
13                                     AND ORDER OF REMAND
     ANDREW M. SAUL, Commissioner
14   of Social Security,1

15                  Defendant.

16

17        For the reasons discussed below, it is hereby ordered that,
18   pursuant to Sentence Four of 42 U.S.C. § 405(g), this matter is
19   remanded for further administrative action consistent with this
20   Opinion.
21

22                               PROCEEDINGS
23

24        On February 21, 2019, Plaintiff filed a Complaint seeking
25   review of the Commissioner’s denial of Plaintiff’s applications
26
          1  Andrew M. Saul, Commissioner of Social Security, is
27   substituted for his predecessor. See 42 U.S.C. § 405(g); Fed. R.
     Civ. P. 25(d).
28
 1   for   a   period    of   disability   and   disability     insurance   benefits
 2   (“DIB”), and supplemental security income (“SSI”), respectively,
 3   under Titles II and XVI of the Social Security Act.              (Dkt. No. 1).
 4   On July 23, 2019, Defendant filed an Answer and the Administrative
 5   Record (“AR”).       (Dkt. Nos. 18-19).      The parties have consented to
 6   proceed before the undersigned United States Magistrate Judge.
 7   (Dkt. Nos. 14-15).       On December 23, 2019, the parties filed a Joint
 8   Stipulation    (“Joint      Stip.”)    setting     forth     their   respective
 9   positions regarding Plaintiff’s claims.           (Dkt. No. 26).       The Court
10   has taken this matter under submission without oral argument.                See
11   C.D. Cal. C. R. 7-15.
12

13             BACKGROUND AND SUMMARY OF ADMINISTRATIVE DECISION
14

15         On November 12, 2015, Plaintiff, formerly employed as a trunk
16   crane operator and light truck driver (see AR 29, 60, 269, 307),
17   filed his DIB and SSI applications alleging a disability onset date
18   of January 1, 2014.         (AR 239-48).     Plaintiff’s applications were
19   denied on June 13, 2016.       (AR 157-61).      On June 28, 2016, Plaintiff
20   requested a hearing before an Administrative Law Judge (“ALJ”).2
21   (AR 164-65).       On January 23, 2018, ALJ Paul Coulter held a hearing
22   where Plaintiff was represented by counsel and testified with the
23   assistance of a Spanish-language interpreter.              (See AR 51-65).   The
24   ALJ also heard testimony from vocational expert (“VE”) Kristan
25

26

27         2It appears that there was no reconsideration of Plaintiff’s
     applications prior to the hearing before the ALJ. (See AR 22).
28

                                            2
 1   Cicero.   (See AR 60-63).    On February 12, 2018, the ALJ issued a
 2   decision denying Plaintiff’s applications.    (See AR 22-31).
 3

 4        The ALJ applied the requisite five-step process to evaluate
 5   Plaintiff’s case.     At step one, the ALJ found that Plaintiff met
 6   the insured status requirements through December 31, 2015, and had
 7   not been engaged in substantial gainful activity since his alleged
 8   disability onset date of January 1, 2014.    (AR 24).   At step two,
 9   the ALJ found that Plaintiff’s epilepsy/seizure disorder was a
10   severe impairment.3    (AR 24).   At step three, the ALJ determined
11   that Plaintiff’s impairments did not meet or medically equal the
12   severity of any of the listings found in 20 C.F.R Part 404, Subpart
13   P, Appendix 1.4   (AR 26).
14

15        Next, the ALJ found that Plaintiff had the following Residual
16   Functional Capacity (“RFC”)5:
17

18

19
          3 The ALJ found that Plaintiff’s history of vision problem
20
     were non-severe and that Plaintiff’s anxiety disorder and
21   adjustment disorder do not cause more than minimal limitation in
     his ability to perform basic mental work activities and are
22   therefore non-severe. (AR 24-25)
23        4 The ALJ specifically considered whether Plaintiff meets the
24   criteria of listing 11.02 (epilepsy), 2.03 (contraction of visual
     field), and 2.04 (loss of visual efficiency) and concluded that he
25   did not.
          5 A Residual Functional Capacity is what a claimant can still
26
     do despite existing exertional and nonexertional limitations. See
27   20 C.F.R §§ 404.1545(a)(1), 416.945(a)(1).
28

                                       3
 1        [Plaintiff can] perform medium work6 as defined in 20
 2        C.F.R.   404.1567(c)    and     416.967(c)    in    that   [he]   can
 3        lift/carry and push/pull 50 pounds occasionally and 25
 4        pounds frequently; stand/walk for about 6 hours and sit
 5        for about 6 hours in an 8-hour day. Moreover, [Plaintiff]
 6        is capable of frequent postural limitations, frequent
 7        overhead    reaching,     and    frequent     handling/fingering.
 8        Further,    [Plaintiff]    should     avoid    all    exposure    to
 9        hazards, such as machinery and heights and should be
10        precluded from jobs requiring driving.
11

12   (AR 26-27).     At step four, the ALJ determined that Plaintiff is
13   unable to perform any past relevant work.               (AR 29).   Relying on
14   the VE’s testimony at step five, the ALJ found that Plaintiff, with
15   his age (fifty-two on the alleged disability onset date), “marginal
16   education,” work experience, and RFC, can perform the following
17   representative jobs existing in significant numbers in the national
18   economy: store laborer (Dictionary of Occupational Titles (“DOT”)
19   922.687-058), food service worker (DOT 319.677-014), and cleaner
20   (DOT 323.687-010).     (AR 29-30).        Accordingly, the ALJ concluded
21   that Plaintiff has not been under a disability, as defined in the
22   Social Security Act, from January 1, 2014, through the date of the
23   decision.   (AR 30).
24

25

26
          6 “Medium work involves lifting no more than 50 pounds at a
27   time with frequent lifting or carrying of objects weighing up to
     25 pounds.” 20 C.F.R. § 416.967(c).
28

                                           4
 1         On January 10, 2019, the Appeals Council denied Plaintiff’s
 2   request to review the ALJ’s decision.                (See AR 1-4).     Plaintiff
 3   now seeks judicial review of the ALJ’s decision, which stands as
 4   the final decision of the Commissioner.              See 42 U.S.C. §§ 405(g),
 5   1383(c).
 6

 7                                  STANDARD OF REVIEW
 8

 9         This Court reviews the Administration’s decision to determine
10   if it is free of legal error and supported by substantial evidence.
11   See   Brewes    v.   Comm’r,    682   F.3d   1157,    1161   (9th   Cir.   2012).
12   “Substantial evidence” is more than a mere scintilla, but less than
13   a preponderance.      Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir.
14   2014).     To   determine      whether   substantial     evidence    supports   a
15   finding, “a court must consider the record as a whole, weighing
16   both evidence that supports and evidence that detracts from the
17   [Commissioner’s] conclusion.” Aukland v. Massanari, 257 F.3d 1033,
18   1035 (9th Cir. 2001) (internal quotation omitted).                  As a result,
19   “[i]f the evidence can support either affirming or reversing the
20   ALJ’s conclusion, [a court] may not substitute [its] judgment for
21   that of the ALJ.”      Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882
22   (9th Cir. 2006).
23

24                                      DISCUSSION
25

26         Plaintiff contends that (1) substantial evidence does not
27   support the ALJ’s findings that Plaintiff can perform the work of
28

                                              5
 1   a store laborer, a food service worker, or a cleaner;7 and (2)
 2   Plaintiff should be able to present and rely on vocational data
 3   from non-DOT sources such as the Occupational Outlook Handbook
 4   (“OOH”), the Occupational Information Network (“O*NET”), and the
 5   Occupational Requirements Survey (“ORS”).           (See Joint Stip. at 4-
 6   25).       After reviewing the record, the Court finds that the ALJ
 7   erred at step five, and remand is warranted for further proceedings
 8   to determine, based on reliable vocational data and VE testimony,
 9   whether     there   is   a   significant   number   of   jobs   available   for
10   Plaintiff in light of his language ability and other relevant
11   factors.
12

13   A.     Applicable Law for ALJ’s Step-Five Finding
14

15          At step five of the five-step process, the Commissioner has
16   the burden to demonstrate that the claimant can perform some work
17   that exists in “significant numbers” in the national or regional
18   economy, taking into account the claimant’s RFC, age, education,
19   and work experience.         Lounsburry v. Barnhart, 468 F.3d 1111, 1114
20   (9th Cir. 2006); 42 U.S.C. § 423(d)(2)(A); 20 C.F.R. § 404.1560(c).
21   “In making this determination, the ALJ relies on the DOT, which is
22   the [Agency’s] primary source of reliable job information regarding
23   jobs that exist in the national economy.”            Zavalin v. Colvin, 778
24   F.3d 842, 845–46 (9th Cir. 2015) (citation omitted); see 20 C.F.R.
25   § 404.1566(d)(1) (noting that the Agency “will take administrative
26

27          7Plaintiff presents this as three separate issues, one for
     each job, but the Court addresses them together.
28

                                            6
 1   notice      of   reliable         job    information      available      from    various
 2   governmental and other publications,” including the DOT); SSR 00-
 3   4p,   at    *2   (“In    making     disability        determinations,     [the    Agency
 4   relies] primarily on the DOT (including its companion publication,
 5   the SCO) for information about the requirements of work in the
 6   national economy.”).               The Agency may also take administrative
 7   notice of reliable job information available in other sources, such
 8   as the OOH, which is published by the Bureau of Labor Statistics.
 9   20 C.F.R. § 404.1566(d)(2)-(5); 20 C.F.R. § 416.966(d)(2)-(5);
10   Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005).
11

12           In addition to the DOT, the ALJ generally relies on the
13   testimony of the VE to make the appropriate determination at step
14   five.      20 C.F.R. § 404.1566(e); 20 C.F.R. § 416.966(e).                      An ALJ
15   may call upon the VE to testify as to “(1) what jobs the claimant,
16   given      his   or   her   [RFC],       would   be    able   to   do;   and    (2)   the
17   availability of such jobs in the national economy.”                        Tackett v.
18   Apfel, 180 F.3d 1094, 1101 (9th Cir. 1999).                      In doing so, an ALJ
19   “poses hypothetical questions to the [VE] that set out all of the
20   claimant’s       impairments        for    the    [VE’s]      consideration.”         Id.
21   (citation omitted).               When a hypothetical includes “all of the
22   limitations       that      the    ALJ    found       credible     and   supported     by
23   substantial evidence in the record,” then the ALJ may properly rely
24   on the VE’s response.             Bayliss, 427 F.3d at 1217-18; Osenbrock v.
25   Apfel, 240 F.3d 1157, 1163 (9th Cir. 2001) (testimony of qualified
26   vocational expert constitutes substantial evidence); Johnson v.
27   Shalala, 60 F.3d 1428, 1435 (9th Cir. 1995) (“[T]he ALJ was within
28   his rights to rely solely on the vocational expert’s testimony.”)

                                                  7
 1   (quoting Conn v. Sec’y of Health and Human Servs., 51 F.3d 607,
 2   610 (6th Cir. 1995)).     Generally, an ALJ need not inquire into the
 3   foundation   of    the   VE's   testimony.   See   20   C.F.R   §   404.
 4   1566(c)(5)(e); SSR 00-4P; Johnson, 60 F.3d at 1435-36.      Instead, a
 5   VE’s “recognized expertise provides the necessary foundation for
 6   his or her testimony.    Thus, no additional foundation is required.”
 7   Bayliss, 427 F.3d at 1218.
 8

 9        When there is an apparent conflict between the VE’s testimony
10   and the DOT, the ALJ is required to reconcile the inconsistency.
11   Massachi v. Astrue, 486 F.3d 1149, 1153–54 (9th Cir. 2007).          An
12   ALJ need only resolve conflicts between the VE’s testimony and the
13   DOT that are “apparent or obvious,” which occurs only when VE
14   testimony is “at odds with” DOT requirements that are “essential,
15   integral, or expected” for a particular occupation.       Gutierrez v.
16   Colvin, 844 F.3d 804, 808 (9th Cir. 2016).
17

18   B.   Remand Is Warranted for the ALJ’s Step-Five Finding
19

20        Here, the ALJ presented a hypothetical to the VE based on the
21   ALJ’s RFC assessment, and the VE testified that Plaintiff could
22   perform several representative jobs existing in significant numbers
23   in the national economy – specifically, store laborer (DOT 922.687-
24   058), food service worker (DOT 319.677-014), and cleaner (DOT
25   323.687-010).     (AR 61-62).    The VE stated that her testimony was
26   based on the DOT and her vocational knowledge.      (AR 63).    The ALJ
27   relied on this testimony in his decision to conclude that Plaintiff
28   is not disabled.    (AR 29-30).

                                         8
 1         Plaintiff contends that the VE’s testimony conflicts with
 2   reliable vocational sources, including the DOT, which suggest that
 3   Plaintiff’s limitations render these jobs unavailable.                   (See Joint
 4   Stip. at 5-8, 12-17).              Among these limitations is Plaintiff’s
 5   inability to understand or communicate in English.                (Id. at 6, 13).
 6   The ALJ never addressed Plaintiff’s English inability, except by
 7   noting     that   Plaintiff        testified     through     a   Spanish-language
 8   interpreter at the hearing.                (AR 22).        However, it is amply
 9   reflected in the record.              For example, Plaintiff specifically
10   reported that he could not speak, read, or understand English, and
11   could not “write more than [his] name in English.”                        (AR 267).
12   Plaintiff used an interpreter at his medical examinations and at
13   the hearing before the ALJ, and his hearing counsel stated that
14   Plaintiff does not speak English.                (See AR 53, 64, 404, 417).
15   Moreover, Plaintiff testified that the last grade of school he
16   completed was “Junior high in Mexico.”               (AR 55).
17

18         As   Plaintiff      points    out,   the   DOT      classifies    two    of   the
19   occupations identified by the VE (food service worker and cleaner)
20   as   language     level    2   positions,      and   it    classifies    the    other
21   occupation (store laborer) as a language level 1 position.                      DICOT
22   323.687-010, 1991 WL 672782; DICOT 319.677-014, 1991 WL 672771;
23   DICOT 922.687-058, 1991 WL 688132.             This means that all three jobs
24   as classified in the DOT require at least some ability to speak
25   and write in English.          See DICOT, App. C., 1991 WL 688702 (defining
26

27

28

                                                9
 1   language levels).8     Plaintiff correctly contends that the DOT thus
 2   presents an “apparent conflict” in the record.9            See Pinto v.
 3   Massanari, 249 F.3d 840, 843 n.1 (9th Cir. 2001) (requirements of
 4   Language   Level   1   occupations   inconsistent   with   abilities   of
 5   claimant who could speak Spanish but spoke “very little English,”
 6   and whom the ALJ found “illiterate in English”); Diaz v. Berryhill,
 7   2018 WL 1187530, at *6 (C.D. Cal. Mar. 7, 2018) (“A plain reading
 8   of the DOT’s language level 1 definition requires language ability
 9   more advanced than someone who cannot speak English.”); Oliva–
10   Hernandez v. Berryhill, 2017 WL 6403085, at *3–4 (C.D. Cal. Dec.
11   14, 2017) (finding ALJ erred in accepting VE’s testimony that a
12
          8 A language level 1 position requires that the employee be
13   able to speak and write simple sentences, and a language level 2
     position requires the employee to read at a rate of 190 words per
14   minute, write compound and complex sentences properly, and speak
     clearly and distinctly with correct pronunciation.     DICOT, App.
15
     C., 1991 WL 688702. The DOT does not specify that the “language”
16   must be English, but the Ninth Circuit has reasoned that such a
     requirement is the “most persuasive reading” of the DOT. Pinto v.
17   Massanari, 249 F.3d 840, 844 n.2 (9th Cir. 2001).

18        9 Plaintiff specifically asserts that an “apparent conflict
     exists between the general educational development described in
19   the DOT [which encompasses language level classifications] and a
     marginal education found by the ALJ.” (Joint Stip. at 13, 16).
20
     Because Plaintiff makes this assertion while contrasting his
21   English inability with the language/literacy requirements of the
     respective occupations defined in the DOT and other sources, the
22   Court construes Plaintiff’s argument as raising a conflict between
     the DOT and the VE’s testimony in light of his inability to
23   communicate in English. (See id.). Although Plaintiff frames this
     as a conflict with the ALJ’s “marginal education” finding, the
24
     Agency considers English language ability as an “education factor.”
25   See 20 C.F.R. §§ 404.1564(b), 416.964(b) (“The term ‘education’
     also includes how well you are able to communicate in English since
26   this ability is often acquired or improved by education”); 20
     C.F.R. 404.1564(b)(5), 416.964(b)(5) (“Since the ability to speak,
27   read and understand English is generally learned or increased at
     school we may consider this an educational factor”).
28

                                          10
 1   functionally illiterate individual could perform occupations at
 2   language level 1); Obeso v. Colvin, 2015 WL 10692651, at *15-16
 3   (E.D. Cal. Apr. 20, 2015) (remanding where the ALJ found a claimant
 4   with limited English could perform occupations at language level 1
 5   based    on   the    VE’s   testimony    and    “the   ALJ    did    not    offer   any
 6   explanation for her deviation from the DOT”); Salgado v. Astrue,
 7   2011 WL 717251, at *4 (C.D. Cal. Feb. 22, 2011) (same, where the
 8   jobs at issue required language level 1 or level 2).
 9

10           The ALJ erred by failing to address this apparent conflict in
11   light of Plaintiff’s inability to communicate in English.                           See
12   Massachi, 486 F.3d at 1153–54; Pinto, 249 F.3d 840, 846 (9th Cir.
13   2001) (ALJ erred by failing to clarify how claimant’s inability to
14   speak    English     factored    into   his    analysis      that    claimant   could
15   perform her past relevant work, given that the DOT description
16   required language ability above what the claimant possessed).
17   Indeed, the ALJ does not seem to have considered Plaintiff’s
18   language limitation in any respect, despite the requirement to do
19   so.     See 42 U.S.C. § 1383(c)(1)(A) (requiring the Commissioner to
20   “specifically take into account any . . . . linguistic limitation
21   of [the claimant] (including any lack of facility with the English
22   language) in determining, with respect to the eligibility of such
23   individual     for    benefits . . . .”);         20   C.F.R.       §§   404.1564(b),
24   416.964(b)     (providing       that    the    Commissioner     will       consider   a
25   claimant’s inability to communicate in English when evaluating the
26   claimant’s educational background as a vocational factor “[b]ecause
27   English is the dominant language of the country, [and] it may be
28   difficult for someone who doesn’t speak and understand English to

                                              11
 1   do a job, regardless of the amount of education the person may have
 2   in another language [or level of fluency in another language].”).
 3   Remand is warranted on this issue.10
 4

 5        As for Plaintiff’s contentions regarding other vocational
 6   sources and limitations,11 the ALJ was not obligated to address
 7   non-DOT sources at the hearing.   See Shaibi v. Berryhill, 883 F.3d
 8   1102, 1109 (9th Cir. 2017), as amended (Feb. 18, 2018); Seaberry
 9   v. Berryhill, 2018 WL 1425985, at * 6 (C.D. Cal. March 22, 2018).
10   Moreover, Plaintiff’s counsel’s own convoluted lay analysis of the
11   statistical data from these sources is inadequate to demonstrate
12   that the VE’s job numbers were incorrect.   See Jose Alfredo G. v.
13   Saul, 2019 WL 6652086, at *6 (S.D. Cal. Dec. 5, 2019) (“Lay
14   assessments alone are insufficient to undermine the VE's analysis;
15   such attempts have been uniformly rejected by numerous courts.”)
16   (internal quotation omitted) (collecting cases); Valenzuela v.
17   Colvin, 2013 WL 2285232, at *4 (C.D. Cal. May 23, 2013) (rejecting
18
          10 Plaintiff does not seek an immediate award of benefits,
19   only “remand[] for further proceedings to take [VE] testimony of
20   whether any significant number of jobs exists for an individual of
     [Plaintiff’s] medical-vocational profile.” (Joint Stip. at 26).
21   That is the appropriate relief here. See Treichler v. Comm’r of
     Soc. Sec. Admin., 775 F.3d 1090, 1100 (9th Cir. 2014) (“[W]e
22   generally remand for an award of benefits only in rare
     circumstances, where no useful purpose would be served by further
23   administrative proceedings and the record has been thoroughly
24   developed.”) (internal quotations and citations omitted).
          11  Plaintiff argues, based on information from several
25
     vocational sources in the record - including the OOH, O*NET, and
26   ORS - that the jobs identified by the VE do not exist in significant
     numbers for a person with Plaintiff’s education, language ability,
27   exertional level, and limitations in walking, standing, and
     sitting. (See Joint Stip. at 5-8, 12-17).
28

                                       12
 1   plaintiff’s assessment, in part, because it “was unaccompanied by
 2   any analysis or explanation from a vocational expert or other
 3   expert source to put the raw data into context”).                 However,
 4   Plaintiff properly raised this issue by submitting additional
 5   evidence to the Appeals Council (see AR 347-49, 441-80), and he
 6   demonstrates    at   least   that    the     evidence    merits   further
 7   consideration with a VE on remand, in conjunction with the language
 8   conflict addressed above.     See Cymande S. v. Berryhill, 2019 WL
 9   4148351,   at   *3   (C.D.   Cal.   May    16,   2019)   (remanding    for
10   consideration of OOH evidence submitted to the Appeals Council);
11   Harris v. Berryhill, 2018 WL 3493778, at *6 (C.D. Cal. July 20,
12   2018) (same).
13

14                                 CONCLUSION
15

16        Accordingly, IT IS ORDERED that Judgment be entered REVERSING
17   the decision of the Commissioner and REMANDING this matter for
18   further proceedings consistent with this decision.         IT IS FURTHER
19   ORDERED that the Clerk of the Court serve copies of this Order and
20   the Judgment on counsel for both parties.
21
          LET JUDGMENT BE ENTERED ACCORDINGLY.
22

23

24   Dated: March 10, 2020
25

26                                            ______________/s/_____________
                                                        ALKA SAGAR
27                                            UNITED STATES MAGISTRATE JUDGE
28

                                         13
